         Case 3:20-cv-01478-MEM-DB Document 9 Filed 12/11/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

VERNON SNYPE,                           :

           Petitioner                   :   CIVIL ACTION NO. 3:20-1478

    v.                                  :        (JUDGE MANNION)

CATRICIA HOWARD,                        :

           Respondent                   :


                                MEMORANDUM

     Petitioner, Vernon Snype (“Petitioner”), an inmate currently confined in

the Allenwood Medium Federal Correctional Institution, White Deer,

Pennsylvania, filed the instant petition for writ of habeas corpus pursuant to

28 U.S.C. §2241. (Doc. 1, petition). He challenges the new mail policy in

place at FCI-Allenwood. Id. Specifically, he states that “the BOP is violating

[his] first amendment right to incoming mail when they photo copy [his]

commercially ordered photograph, provide [him] with a blurry photo copies

picture on paper, then destroy[ed] [his] original photo.” Id. Additionally, he

claims that “due to the new restriction in place at FCI-Allenwood, the mail

room has been copying all incoming mail” and “as a result, [his] mail was

delayed by two weeks”. Id. For relief, Petitioner seeks “commercially ordered

photographs be treated in the same manner as other commercially ordered
      Case 3:20-cv-01478-MEM-DB Document 9 Filed 12/11/20 Page 2 of 3




products” and “because the mailroom cannot provide mail in the one day

period as required by law, the new policy must be canceled and the original

policy, providing mail without being copied, replaced.” Id.

      Following an order to show cause, (Doc. 6), Respondent filed a

response on January 8, 2020. (Doc. 7). A traverse was filed on October 19,

2020. (Doc. 8). Accordingly, the petition is ripe for disposition. For the

reasons that follow, the Court will dismiss the petition.



I. Discussion

      It is well-settled that a habeas corpus petition may be brought by a

prisoner who seeks to challenge either the fact or duration of his confinement

in prison. Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973). Federal

habeas corpus review is available only “where the deprivation of rights is

such that it necessarily impacts the fact or length of detention.” Leamer v.

Fauver, 288 F.3d 532, 540 (3d Cir. 2002).

      In the instant case, Petitioner’s challenge to the new mail policy is a

challenge to his conditions of his confinement, not a challenge to the fact or

duration of his confinement. He does not claim that his judgment of

conviction was invalid or that he is being confined in prison unlawfully as a

result of his conviction. Rather, Petitioner seeks to have the new mail policy

                                      -2-
         Case 3:20-cv-01478-MEM-DB Document 9 Filed 12/11/20 Page 3 of 3




overturned and the original mail policy reinstated. Such claims, however, do

not legally affect the length of his sentence. Therefore, his claims are not

properly asserted in a habeas petition brought under 28 U.S.C. §2241, but

rather must be pursued through the filing of a Bivens 1 action. His actual

claims do not lie at the “core of habeas” in that they do not challenge the fact

or length of a sentence or confinement. Therefore, they are not cognizable

in a §2241 petition. See Preiser, 411 U.S. at 500; see Leamer, 288 F.3d at

542-44. Consequently, the petition will be dismissed without prejudice to any

right Snype may have to reassert his claim in a properly filed civil rights

complaint.



        II. Conclusion

        For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will issue.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: December 11, 2020
20-1478-02




        1
             Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                                       -3-
